80 F.3d 558
317 U.S.App.D.C. 82
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Anthony IRVING, Appellant.
No. 94-3153.
United States Court of Appeals, District of Columbia Circuit.
March 8, 1996.

Before:  EDWARDS, Chief Judge, SILBERMAN and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard from the record of the United States District Court for the District of Columbia, and was briefed and argued by counsel.   The issues have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C.Cir. Rule 36(b).   It is


2
ORDERED and ADJUDGED that the District Court's judgment in qualifying a Government witness for testimony regarding Corvette automobiles, and permitting his testimony as to their seating capacity, is affirmed.   The District Court's imposition of an increase in appellant's offense level for obstruction of justice under U.S.S.G. § 3C1.1 is affirmed, as is the District Court's determination that appellant did not qualify for a reduction in his offense level for acceptance of responsibility under U.S.S.G. § 3E1.1.   We also reject appellant's claim that the District Court should have granted a downward departure in his sentence because of the disparity in Sentencing Guidelines applicable to cocaine base, as compared to powder cocaine.  See United States v. Walls, 70 F.3d 1323 (D.C.Cir.1995).   Accordingly, appellant's conviction and sentence are affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).